Citation Nr: 0416102	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  95-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of Agent Orange (herbicide exposure).  

2.  Entitlement to service connection for carcinoma of the 
right eyelid, to include as a residual of Agent Orange 
(herbicide exposure).  

3.  Entitlement to service connection for an arthritic 
disability of multiple joints.  

4.  Entitlement to Dependents Education Assistance (DEA) 
under 38 U.S.C.A. § 3500 (Chapter 35 education benefits).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active military duty from October 1966 
to August 1968, to include a tour of duty in the Republic of 
Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  The claims for service connection were 
remanded in August 2001.  The DEA claim arises from the 
February 2001 rating decision (RD).  



FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his claims, or to put VA on notice 
of any such evidence; VA has obtained all relevant, 
adequately identified evidence; and all evidence necessary 
for the equitable disposition of the veteran's claims has 
been developed.

2.  The veteran has specifically, and repeatedly, notified VA 
that no additional evidence exists on any of his claims, that 
he desired his claims to advance to the Board, and that the 
due process notification process requiring VA to request 
additional evidence from him was too lengthy and burdensome, 
and only led to protracted delay in his case; he is 
represented by an accredited representative, with particular 
expertise in veterans law.  

3.  A current skin disorder, other than the already service-
connected diaper rash, is not shown.  

4.  Residuals from excised basal cell carcinoma of the right 
eyelid are not shown.

5.  An arthritic disability within one year of service is not 
shown; it is less likely than not that the current osteo or 
degenerative arthritis of multiple joints has any 
relationship with the veteran's active service.  

6.  The veteran's service-connected residuals of treatment 
for prostate cancer (urinary and fecal incontinence, 
testicular atrophy) are reasonably certain to continue to 
produce total disability throughout his lifetime and the 
probability of permanent improvement under treatment is 
remote.



CONCLUSIONS OF LAW

1.  A current skin disorder other than diaper rash, if 
extant, is not due to disease or injury that was incurred in 
or aggravated by the veteran's active service, or proximately 
due to or the result of a disability that was presumed to 
have been incurred in service, or to any herbicide exposure 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Residuals of carcinoma of the right eyelid, if extant, 
are not due to disease or injury that was incurred in or 
aggravated by the veteran's active service, or proximately 
due to or the result of a disability that was presumed to 
have been 
incurred in service, or to any herbicide exposure during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  An arthritic disability of multiple joints is not due to 
disease or injury that was incurred in or aggravated by the 
veteran's active service, or proximately due to or the result 
of a disability that was presumed to have been incurred in 
service, or to any herbicide exposure during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2003).  

4.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, are met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has various skin disorders and 
multiple joint problems that are due to his active service.  
He also argues that he should be considered permanently and 
totally disabled, so that entitlement to Chapter 35 education 
benefits for his dependents is warranted.  

The first issue the Board must address, however, concerns 
whether the notice provided to the veteran was adequate, 
under the current state of VA law and regulation, and whether 
VA's other duties were met in this case.  


I.  Due Process

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appeared to hold, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

Although the VCAA notice in this case was not sent to the 
veteran prior to the initial rating actions, the Board 
determines that this was not prejudicial to the veteran under 
the facts and circumstances of the instant case.  

This is both because of impossibility, and harmless error.  
First, it was impossible for VA to comply in this case, 
because the claims have been in appellate status prior to, 
and in most claims, years before the passage of the VCAA.  
Additionally, under the laws and regulations then in effect, 
there was substantial compliance with the currently 
articulated VCAA duties.  

Second, the veteran was later specifically notified by letter 
dated February 2002 of what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertained to the claim.  Thus, any VA failure of the timing 
of notice amounts to harmless error.  

Pelegrini left open the possibility of a non-prejudicial 
error exception to the failure to issue a pre-RD VCAA notice.  
To find otherwise would require the Board to remand every 
case for the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the NOD and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of section 5103(a).  There 
is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the timing test expressed 
in Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

In this case, the veteran nonetheless submitted all relevant 
information and evidence, and repeatedly informed VA that no 
additional evidence existed, and that it was his express 
desire that his case continue to the Board.  Thus, not only 
was the veteran aware of what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by him, and the need for him 
to submit any evidence in his possession that pertained to 
the claim, he did, in fact, submit his own medical evidence.  
Any perceived error was therefore harmless.  

Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The February 2002 notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, the December 1994 statement of the 
case, and October 1998, March 2003 and November 2003 
supplemental statements of the case also show that the 
veteran was informed of the evidence considered, the law and 
regulations pertinent to his appeal, and what action VA has 
taken on his claim.  Thus, the veteran in this case has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  


II.  Law and regulations

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service if separation from the period of 
service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis is one of those conditions for which a presumption 
may be available, however, it must be manifested to a degree 
of at least 10 percent disabling within one year of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Arthritis is not shown within one year of discharge from the 
veteran's service in this case; thus, these presumptions are 
not available to him.  

In addition to the presumptions established for chronic 
diseases, there are also presumptions available to veterans 
exposed to a herbicide agent during active military, naval or 
air service.  A veteran who:  (1) had active service in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  

Thus, a veteran who had such service, and therefore presumed 
exposure, and who manifests any of the diseases from the list 
below, is afforded service connection if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(ii) are met, 
and provided that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied, 
even though there is no record of such a disease during 
service.  The herbicide presumption is applicable to:  
Chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes ("old age" or adult onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea), and soft tissue cancers other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id.

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection for these listed 
diseases, or other diseases not meeting the criteria of 38 
U.S.C.A. §§ 1113 or 1116, if he has proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet App 155 (1997).

That is, when the chronic or Agent Orange presumptions do not 
apply, a showing of continuity of symptomatology after 
discharge is normally required to establish service 
connection, unless there is competent medical evidence that 
the in-service condition, although not diagnosed as such in 
service, was 'chronic,' see 38 C.F.R. § 3.303(b), or there is 
competent medical evidence that connects the current 
condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

VA law also provides that Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, may 
be paid to a child or a spouse or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists if the veteran:  (1) was discharged 
from service under conditions other than dishonorable or died 
in service; and has either (2) a permanent total service-
connected disability; or (3) a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or (4) the veteran died as a result of a 
service-connected disability; or (if a serviceperson) (5) is 
on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  See 38 C.F.R. §§ 3.340, 3.341.


III.  Skin Disorder and Carcinoma of the Right Eyelid 

As a preliminary matter, although other herbicide agents were 
used in addition to Agent Orange in the Republic of Vietnam 
(RVN), the Board refers to all applicable herbicides when 
adjudicating the veteran's claims for "Agent Orange."  

The service medical records, including the August 1968 
separation examination, are negative for complaints, 
treatment, or findings of the claimed skin disorders.  
However, the veteran's exposure to Agent Orange was conceded 
in a previous decision, as his service personnel records 
confirm his tour of duty in Vietnam.  

Subsequent to service, in May 1983, the veteran had a lesion 
on his lumbar area fulgurated under local anesthesia.  In the 
same month, he also underwent an excision of a basal cell 
carcinoma lesion on his right lower lid.  An April 1984 
private examination showed the presence of a small lesion 
forming on the lower portion of the veteran's forehead 
between his brow area which the examining physician felt was 
very suspicious of a basal cell lesion.

At the July 1984 VA Agent Orange examination, the veteran 
noted his history of an excision of skin cancer on his right 
lower eyelid and left posterior lower thorax in 1983, and 
described recurring rashes around the anterior and sternal 
portions of his neck and on the medial aspect of his thighs 
for the past 10 years.  A physical examination demonstrated 
the presence of a solitary irregular nevus in the left 
posterior thorax near the midline and no discernible overt 
rash on the veteran's head or neck.  An impression of a nevus 
of the left posterior thorax was given.

In August 1986, the veteran had a benign skin lesion removed 
from the posterior aspect of his neck.  Between October and 
November 1989, he was treated for Pityriasis Lichenoides et 
Varioliformis Acuta on his left upper arm.  A February 1991 
pathology report includes a diagnosis of multifocal 
superficial basal cell carcinoma of the right mid-superior 
posterior portion of the thorax.

As previously indicated, VA has determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of several disabilities.  38 C.F.R. 
§ 3.309.  The regulatory presumption does not apply to the 
basal cell or dermatological disorders for which the veteran 
has received post-service treatment, however.  

As indicated above, this inapplicability of the evidentiary-
relaxing presumptions does not end the Board's inquiry in the 
instant case.  Because the record included an April 1984 
statement from one of the veteran's treating physicians who 
opined that "[a]pparently studies have shown that exposure to 
this agent [Agent Orange] has resulted in a higher rate of 
skin cancer . . . to its victims," the claim was remanded for 
additional development.  

In March 2002, the veteran was afforded a special spine 
examination, wherein the examiner also addressed his skin.  
The examiner noted that the veteran had not had any rashes in 
the last 10 years.  

In April 2002, the veteran was afforded a special VA skin 
examination.  The examiner reviewed the veteran's medical 
history, including the claims folder, and performed a 
physical examination.  The examiner found no dysfunction of 
eyelid movement, and opined that the veteran was probably 
cured of the eyelid basal cell carcinoma, due to the length 
of time that had passed.  The diagnoses were:  (1) status 
post excision of basal cell carcinoma on the right lower 
eyelid, with no evidence of recurrence or significant scar 
formation; and (2) probable basal cell carcinoma on left 
upper back at site of depressed red papule.  The veteran was 
encouraged to see his a local practioner for treatment.  The 
examiner further stated that it was uncertain whether there 
was a medical nexus between the first diagnosis and the 
veteran's service in Vietnam, as it may take more than one 
decade for a basal cell carcinoma to develop after 
significant sun exposure in most studies.  

However, the service medical records do not show that the 
veteran was treated for sunburn, prescribed or given 
sunscreen, or any other positive indication that he had 
"significant sun exposure" during his tour of duty in RVN.  
His August 1968 separation examination note no significant or 
interval history during service, and that report also 
reflects no defects or diagnoses.  Although the veteran was 
noted to have an asymptomatic left varicocele at entrance in 
June 1966, his skin was clinically evaluated as normal at 
discharge.  Although his foreign service included 11 months 
and 28 days of service in the USARPAC Vietnam, his MOS was 
that of a heavy Vehicle driver, 64B20.  Additionally, the 
Board notes that the veteran was a boat salesman and boat 
mechanic subsequent to service, so he was apparently familiar 
with operating boats, and exposed to sun at some times other 
than his approximate one year tour of duty in Vietnam, at the 
HHD, 500th Transpiration Group.  

Further, the RO returned the April 2002 VA skin examination 
as inadequate, as it did not address the specific Board 
inquiry in the instant case.  See 38 C.F.R. §§ 4.70, 4.1.  
The veteran was again provided a special skin compensation 
and pension examination, in September 2002.  His medical 
records, medical history, and family history were again 
examined prior to physical examination.  The examiner also 
noticed that the veteran had subtle hyperpigmentation 
affecting the extensor arms and forearms bilaterally.  There 
was no ulceration, exfoliation, or crusting, however.  

The examiner again diagnosed:  (1) status post excision of 
basal cell carcinoma in the right lower eyelid, with no 
evidence of recurrence or significant scar formation; and 
(2) probable basal cell carcinoma on left upper back at site 
of depressed red papule.  The veteran was again encouraged to 
see his a local practioner for treatment.  The examiner added 
that although he did discuss with the veteran that basal cell 
carcinoma is the result of sun exposure, it remained unclear, 
and there was no supporting evidence to strongly suggest, 
that the causative sun exposure was limited to the veteran's 
sun exposure during his tour of duty in RVN.  

In specifically addressing the Board's question, the examiner 
opined, after reviewing the case, that he had come to the 
conclusion that it was less likely than not (unlikely) that 
the basal cell carcinoma on the right eyelid was related to 
the veteran's service.  

After all the evidence is assembled, VA is responsible for 
determining whether it either supports the claim, or is in 
relative equipoise, in which case the claim is granted; or 
whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, a fair preponderance of the evidence is against 
the veteran's claim.  This is because there is nothing more 
than conjecture supporting the proposition that the veteran's 
basal cell carcinoma is causally related to his active 
service, and more specifically, limited to his tour in the 
RVN.  Although the veteran is competent to  testify to events 
that he witnessed, he is not competent to provide a medical 
opinion.   See Espiritu v. Derwinski, 2 Vet App 492 (1992).  

This theory, then, consists of private medical evidence and 
VA examination reports.  The private medical evidence, while 
offered to support the veteran's claim, has very little to do 
with his specific case, only the examiner's understanding of 
general medical studies he may, or may not have actually 
read, and is therefore of very little probative value.  
Further, as noted above, although the VA examiner was 
initially vague about the specific question the Board must 
answer in this case, he ultimately answered the Board's 
specific query in the negative.  Because he reviewed the 
veteran's medical history, claims file, family history, as 
well as examined the veteran, his specific opinion about the 
pertinent question at issue in the instant case is extremely 
probative.  In September 2002, the VA examiner was clear that 
it is sun exposure that caused the veteran's basal cell 
carcinoma (not Agent Orange), and that it was unlikely that 
the basal cell carcinoma was due to service.  

Additionally, the Board must point out that no current 
residuals of a right eyelid carcinoma have been diagnosed.  
Although there was probable basal cell carcinoma of the 
veteran's back, there is nothing indicating that this 
disorder is related to service either.  Although the veteran 
had Pityriasis Lichenoides et Varioliformis Acuta on his left 
upper arm in 1989, there is no current evidence of such a 
skin disorder.  In fact, in March 2002, it was noted that the 
veteran had not had a reoccurrence of his rash in over 10 
years.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Because the preponderance of the evidence is against the 
claim for the residuals of basal cell carcinoma of the right 
eyelid, or other skin disability, the benefit of doubt rule 
is not for application, and the claims for skin disorders and 
skin residuals are denied.  


IV.  Disability of Multiple Joints

The veteran claims he has arthritis of multiple joints, 
including the spine and right great toe that is due to 
service.  The veteran's SMRs, including his August 1968 
separation examination, are negative for complaints, 
treatment, or findings of a disability of multiple joints 
such as the spine and right great toe.  Arthritis is also not 
shown (either traumatic or degenerative).  

In May 1984, the veteran sought treatment for complaints of 
neck soreness, occasional low back pain, and left elbow 
weakness and occasional tingling.  X-rays taken of the 
veteran's cervical spine showed some questionable thinning of 
the C5 disc space.  X-rays taken of the veteran's thoracic 
and lumbar spine showed only minimal degenerative changes.  
The examining physician diagnosed nonspecific myalgia and 
minimal cervical disc syndrome.

In June 1984, the veteran sought treatment for complaints of 
intermittent discomfort in his shoulder radiating down his 
arm.  The examining physician diagnosed bilateral thoracic 
outlet syndrome.  A physical examination conducted at the 
July 1984 VA Agent Orange examination demonstrated a normal 
back with full range of motion and good posture and a 
negative musculoskeletal evaluation.

In November 1984, the veteran again sought treatment from his 
private physician for complaints of pain and discomfort in 
his neck and shoulder as well as muscle discomfort in his 
lower back.  The veteran explained that many times he 
experienced a considerable amount of discomfort in his neck, 
mid-back, and low back regions which limited his degree of 
motion.  The physician explained that the May 1984 x-rays 
showed minimal degenerative changes of the veteran's cervical 
spine and mild degenerative changes of his thoracic spine.  

The physician then went on to state that he had seen a 
picture of the veteran during his time in service and that 
the veteran appeared to have placed his hand on his back as 
if to support his back.  The physician expanded that the 
picture has caused him to wonder whether the veteran had 
perhaps experienced back trouble during service.  The 
physician expressed his opinion that if the veteran had, in 
fact, experienced back trouble during service, "then 
obviously [the veteran's] back problem dates back to his 
enlistment time in the service."

In May 1989, the veteran underwent an anterior cervical 
fusion of his C4-5 and C5-6 with a right iliac bone graft 
microscope Smith-Robinson technique.  His pre-operative, and 
post-operative, diagnosis was herniated nucleus pulposus at 
C4-5 and C5-6.

At the September 1996 VA general medical examination, the 
veteran described low back pain for a number of years as well 
as some pain and discomfort in the medial aspect of his left 
ankle.  A physical examination of the veteran's 
musculoskeletal system demonstrated no evidence of disease, 
no scars, full range of motion of the back, the ability to 
bring fingers to approximately two inches from the floor, a 
neurological evaluation that was within normal limits, and 
normal straight leg raising.  X-rays taken of the veteran's 
lumbosacral spine showed very early and very minor spurring 
of osteoarthritis.  Chest x-rays showed minor degenerative 
spurring along the dorsal spine.  In pertinent part, the 
examiner diagnosed low back pain.

Although the post-service medical records include a myriad of 
diagnoses, such as thinning of the veteran's C5 disc space, 
minimal degenerative changes of his cervical spine, minimal 
degenerative changes of his thoracic and lumbar spine, 
nonspecific myalgia, minimal cervical disc syndrome, 
bilateral thoracic outlet syndrome, herniated nucleus 
pulposus at C4-5 and C5-6, and low back pain, there is no 
indication that any of these disorders are in any way related 
to service.  

In fact, the recent findings from the March 2002 VA 
compensation and pension examination show that, after a 
thorough review of the veteran's record, a physical 
examination, and interpretation of special studies, the 
diagnosed cervical degenerative arthritis, and chronic low 
back pain with degenerative arthritis of the lumbar spine, 
were both not likely to be related to the veteran's active 
service.  

Although, in a November 1984 statement, the veteran's private 
physician stated that if the veteran had in fact experienced 
back trouble during service, "then obviously his back problem 
dates back to his enlistment time in the service," there is 
no medical evidence showing that the veteran did, in fact, 
manifest a back disorder in service.  Medical opinions based 
on an inaccurate factual premise are of limited, if any, 
probative value.  Moreover, the opinion itself is suspect, 
because it is speculative, vague, and the argument is 
circular.  Its imprecise wording also tends to support a 
theory that the veteran had pre-existing back trouble at 
enlistment, as the examiner relates any hypothetical back 
trouble to the veteran's enlistment date.  

Moreover, although the veteran argues that it is not possible 
for a medical professional to opine that his back disorder 
was not incurred in service, the Board must disagree.  This 
is because when all the evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim, or is in relative equipoise, in which case the claim 
is granted, or whether instead a fair preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the medical evidence, including the veteran's 
SMRs, disclosing no back disability; the current VA 
examination report, providing a competent, probative, medical 
opinion that the veteran's current degenerative arthritis is 
not related to his service more than 30 years ago; in 
addition to the absence of a showing of continuity of 
symptomatology from service time to the present, all 
preponderate against the claims.  The private medical opinion 
showing that the examiner looked at a photo of the veteran, 
and speculated about events is of very little, if any, 
probative value in this case.  Therefore, the claim for an 
arthritic disability, or another disorder of multiple joints, 
is denied.  


V.  Chapter 35 benefits

As stated above, VA law provides that Dependents' Educational 
Assistance allowance under Chapter 35 may be paid to a child 
or a spouse of a veteran who, in this case: (1) was 
discharged from service under conditions other than 
dishonorable; and has (2) a permanent total service-connected 
disability.  The veteran's DD 214 reflects that he received 
an honorable discharge.  Thus, the only question that remains 
for the Board is whether the veteran meets the basic 
eligibility requirements of 38 U.S.C.A. § 3500, by being in 
receipt of a permanent total disability rating, for Chapter 
35 Educational benefits purposes.  

In short, the veteran's prostate cancer is evaluated at 100 
percent disabling under diagnostic code 7528.  His treatments 
have also resulted in severe, permanent urinary incontinence 
requiring changing of pads at least 6 times per day (see 
38 C.F.R. § 4.115a), loss of sphincter control (see 
diagnostic code 7332, 38 C.F.R. § 4.114) and atrophic testis 
(see DC 7523, 38 C.F.R. § 4.115b).  He is also service 
connected for diaper rash due to incontinence, hearing loss 
and tinnitus.  

The specific diagnostic code (7528) for which the veteran 
receives a 100 percent evaluation calls for future 
examinations and appears to be impermanent by definition.  
The veteran is scheduled for a future examination in December 
2004. However, simply because the diagnostic code for 
prostate cancer contradicts a finding of permanecy for the 
veteran's prostate cancer, the question of whether the 
veteran suffers from permanent total disability for Chapter 
35 purposes does not end.  

Section 3.340(a) of title 38 Code of Federal Regulations 
state that total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Section 3.340(b) 
notes that diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  This 
section further states that permanent total disability 
ratings may not be granted as a result of any incapacity from 
acute infectious disease, accident, or injury, unless there 
is present one of the recognized combinations or permanent 
loss of use of extremities or sight, or the person is in the 
strict sense permanently helpless or bedridden, or when it is 
reasonably certain that a subsidence of the acute or 
temporary symptoms will be followed by irreducible totality 
of disability by way of residuals.  The age of the disabled 
person may be considered in determining permanence.  
38 C.F.R. § 3.340(b).

The Board notes that irrespective of the active cancer, the 
veteran suffers from severe urinary incontinence, occasional 
fecal incontinence, testicular atrophy, and diaper rash as a 
result of the treatment for the veteran's prostate cancer.  
The examiner has opined that these conditions are permanent 
residuals of the surgery and treatment.  The evidence further 
notes that the veteran is 56 years old, is retired, and has 
totally withdrawn from public life including attending 
church, due to his incontinence.  Thus, the Board does find 
that the residuals from the treatment for prostate cancer 
(urinary and fecal incontinence, atrophic testicles) coupled 
with the veteran's age represent "irreducible totality of 
disability" such that permanent total disability exists 
solely for the purpose of establishing entitlement to Chapter 
35 benefits.  The Board stresses that this finding in no way 
impacts the requirements contained in 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 regarding the status of the veteran's 
prostate cancer.

Therefore, affording the veteran the benefit of every doubt, 
basic eligibility for Chapter 35 DEA is met.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a skin disorder, to include as a 
result of Agent Orange (herbicide exposure), is denied.  

Service connection for carcinoma of the right eyelid, to 
include as a residual of Agent Orange (herbicide exposure), 
is denied.  

Service connection for an arthritic disability of multiple 
joints is denied.

Basic Eligibility for Dependents Education Assistance under 
38 U.S.C.A. § 3500 (Chapter 35 education benefits) is 
granted.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



